Per Curiam:

Upon the rehearing, the authority of McLaughlin v. Davis, 14 Kas. 168, is challenged by plaintiff in error, and we are asked to reexamine and overrule that decision. Unless that decision be overruled, the rehearing in this case must be denied. No attack was made upon McLaughlin v. Davis, supra, when this case was originally submitted to us, and we shall not now reexamine the question therein decided. “Where a case has once been submitted and decided, this court will not, as a rule, upon a motion for a rehearing, consider any question not presented upon the original hearing.” (Headley v. Challiss, 15 Kas. 602.)